Case 1:10-cv-01075-GJQ-RSK ECF No. 149 filed 04/16/19 PageID.846 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                _______________________


TERRY WILLIAM NEAL,

               Plaintiff,
                                                              Case No. 1:10-CV-1075
v.
                                                              HON. GORDON J. QUIST
DAVID ELLIS,

            Defendant.
_________________________/


                ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S
                        MOTION TO SERVE SUBPOENAS

       Plaintiff has filed a letter that the Clerk has docketed as a motion to serve subpoenas.

(ECF No. 146.) In his letter, Plaintiff states that he is enclosing eleven signed trial subpoenas for

filing “in the proper manner.” (Id.) The Court construes Plaintiff’s motion as a request that the

trial subpoenas be served. Plaintiff is entitled to have the subpoenas served by the U.S. Marshals

Service. 28 U.S.C. § 1915(d) requires that “[t]he officers of the court shall issue and serve all

process, and perform all duties in such cases,” i.e., in in forma pauperis cases. However, even

though Plaintiff is proceeding in forma pauperis, he is not exempt from paying the witness and

mileage fees required by Federal Rule of Civil Procedure 45(b)(1). Pursuant to that rule, “if the

subpoena requires that person’s attendance [at trial], tendering the fees for 1 day’s attendance

and the mileage allowed by law” is required. Id. The witness fee for one day’s attendance is

$40. 28 U.S.C. § 1821(b). As of January 1, 2019, the mileage rate for privately-owned vehicles,

as set forth by the General Services Administration, is $0.58 per mile. See Privately Owned

Vehicle (POV) Mileage Reimbursement Rates, effective January 1, 2019, available at
Case 1:10-cv-01075-GJQ-RSK ECF No. 149 filed 04/16/19 PageID.847 Page 2 of 2



https://www.gsa.gov/travel/plan-book/transportation-airfare-rates-pov-rates/privately-owned-

vehicle-pov-mileage-reimbursement-rates.1

         As noted, a prisoner proceeding in forma pauperis must still pay the witness and mileage

fees for individuals subpoenaed to attend trial. See Anthony v. Owens, No. 07-10351, 2012 WL

691756, at *2 (E.D. Mich. Mar. 1, 2012) (“A party proceeding in forma pauperis may still be

required to pay . . . mileage and witness fees.”); Reynosa v. Smith, No. 4:06-cv-106, 2006 WL

3456667, at *1 (W.D. Mich. Nov. 27, 2006) (“Plaintiff has not tendered the required mileage fee

of $413.85 (44.5 cents perm mile x 930 miles) or the and [sic] $40 witness fee. The fact that

plaintiff is proceeding in forma pauperis does not relieve plaintiff of the obligations to pay the

witness and mileage fees.” (internal citation omitted)). Accordingly, because Plaintiff has not

tendered the required witness and mileage fees for his eleven witnesses,2 his motion (ECF No.

146) is DENIED WITHOUT PREJUDICE.3

         IT IS SO ORDERED.



Dated: April 16, 2019                                                        /s/ Gordon J. Quist
                                                                           GORDON J. QUIST
                                                                  UNITED STATES DISTRICT JUDGE




         1
          See 28 U.S.C. § 1821(c)(2) (stating that a witness who travels by privately owned vehicle is entitled to mileage
based on the mileage rate set by the Administrator of General Services pursuant to 5 U.S.C. § 5704 for official travel
by employees of the Federal Government).
         2
          Although Plaintiff has submitted eleven proposed subpoenas, it is not clear whether one is duplicative. One
subpoena is for Captain Cooley, while another is for Mary Cooley. These may or may not be the same individuals.
Moreover, the Final Pretrial Order (ECF No. 113) indicates that Captain Cooley and Carol Howes were withdrawn as
witnesses and that Plaintiff failed to list Investigator Bruce Sibert as a witness.
         3
             Plaintiff may submit the amounts for the witness and mileage fees to the Court without re-filing his motion.

                                                             2
